NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted February 13, 2017 
                               Decided February 15, 2017 
                                             
                                         Before 
 
                       FRANK H. EASTERBROOK, Circuit Judge
                        
                       ANN CLAIRE WILLIAMS, Circuit Judge 
                        
                       DIANE S. SYKES, Circuit Judge 
 
No. 16‐2468 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Central District of Illinois.
                                                 
      v.                                        No. 12‐cr‐40031‐006 
                                                 
QUBID M. COLEMAN,                               Sara Darrow, 
      Defendant‐Appellant.                      Judge. 
 
                                       O R D E R 

       Qubid Coleman pleaded guilty to conspiring to distribute crack cocaine, 21 U.S.C. 
§§ 846, 841(a)(1), and was sentenced in 2014 to 324 months’ imprisonment and 10 years 
of supervised release. Coleman appealed, and we affirmed his conviction but remanded 
for resentencing after the government conceded error concerning his conditions of 
supervised release. See United States v. Coleman, 806 F.3d 941 (7th Cir. 2015). On remand 
the district court resentenced Coleman to the same periods of imprisonment and 
supervised release.   

      Coleman again filed a notice of appeal, but his appointed counsel asserts that the 
appeal is frivolous and moves to withdraw under Anders v. California, 386 U.S. 738 (1967). 
We invited Coleman to reply to counsel’s motion, but he has not responded. See 7TH CIR. 
No. 16‐2468                                                                             Page 2 
 
R. 51(b). Counsel’s supporting brief explains the nature of the case and addresses issues 
that an appeal of this kind might be expected to involve, and because the analysis 
appears to be thorough, we limit our review to the subjects that counsel discusses. 
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 
551, 553 (7th Cir. 1996). 

        Counsel first discusses whether the appeal waiver that Coleman accepted as part 
of his plea agreement makes this appeal frivolous. Counsel concludes that it does, but 
we are less certain. In Coleman’s previous appeal, the government waived reliance on 
his appeal waiver, and because we have not asked the government for its views about 
counsel’s Anders motion, we hesitate to presume that this time the government would 
seek to enforce the waiver to prevent consideration of appellate claims arising from the 
resentencing.   

        We need not resolve the waiver issue since we agree with counsel that the only 
possible appellate claims are frivolous. Because of the amount of crack (at least 
280 grams) and his prior drug convictions, Coleman faced statutory minimums of life 
imprisonment and 10 years of supervised release. The district court was authorized to 
impose terms below those minimums only because the government had filed a motion 
under 18 U.S.C. § 3553(e) and U.S.S.G. § 5K1.1 to reward Coleman’s substantial 
assistance in the prosecution of another suspect. And in exercising authority under 
§ 3553(e), a district court cannot deviate from a statutory minimum except for reasons 
related to the defendant’s cooperation. United States v. Spann, 682 F.3d 565, 566 (7th Cir. 
2012); United States v. Johnson, 580 F.3d 666, 672–73 (7th Cir. 2009). Thus we would not 
have appellate jurisdiction to review a contention that the sentencing court should have 
been more generous in rewarding Coleman’s substantial assistance. Spann, 682 F.3d at 
566. Moreover, as relates to the conditions of supervised release that prompted 
Coleman’s resentencing, Coleman, 806 F.3d at 946, the district judge adequately justified 
the revised conditions under the pertinent sentencing factors. See 18 U.S.C. §§ 3583(d), 
3553(a). The revised conditions had been disclosed to Coleman in advance of sentencing, 
and as counsel recognizes, Coleman waived any appellate challenge by not objecting to 
them. See United States v. Gabriel, 831 F.3d 811, 814 (7th Cir. 2016). And none of the 
conditions imposed at resentencing are phrased in language we have criticized. 
See, e.g., United States v. Kappes, 782 F.3d 828, 848–51 (7th Cir. 2015); United States v. 
Thompson, 777 F.3d 368, 376–80 (7th Cir. 2015). 

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.